MEMORANDUM **
Murshed Alam, a native and citizen of Bangladesh, petitions for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s (“U”) denial of his application for asylum and withholding of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a). Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review for substantial evidence and will not reverse unless the evidence compels a contrary result. Garcia-Martinez v. Ashcroft, 371 F.3d 1066, 1074 (9th Cir.2004). We deny the petition for review.
We need not review the IJ’s adverse credibility finding because even assuming Alam testified credibly, the evidence does not compel the conclusion that members of the Bangladesh Nationalist Party (“BNP”) persecuted Alam at least in part on account of an enumerated ground. See Elias-Zacarias v. INS, 502 U.S. 478, 482-83, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992); cf. Hoque v. Ashcroft, 367 F.3d 1190, 1198 (9th Cir.2004). Likewise, the evidence does not compel the conclusion that Alam’s subjective fear of future persecution by members of the BNP and/or the Awami League is on account of an enumerated ground. See Elias-Zacarias, 502 U.S. at 482-83, 112 S.Ct. 812.
Alam’s request for judicial notice is granted.
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), Alam’s period of voluntary departure will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.